[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATION FOR PREJUDGMENT REMEDY
The plaintiff paid the defendant $52,500.00. In return, the plaintiff was to receive a share in a partnership which was to purchase and develop a parcel of land in Monroe. The defendant used the funds to purchase the property. The plaintiff has neither received an interest in the land nor an interest in the partnership. He has received nothing.
At the hearing on the plaintiff's application for a prejudgment remedy, the plaintiff and defendant appeared and presented evidence. Probable cause is found to sustain the CT Page 1290 validity of the plaintiff's claim.
GEORGE N. THIM, JUDGE